SCHEDULE A to the Investment Advisory Agreement (as amended on December 29, 2010 to add Davidson Equity Income Fund, Davidson Small-Mid Equity Fund and Davidson Intermediate Fixed Income Fund) Series or Fund of Advisors Series Trust Annual Fee Rate (% of average net assets) Davidson Multi-Cap Equity Fund 0.65% Davidson Equity Income Fund 0.50% Davidson Small-Mid Equity Fund 0.75% Davidson Intermediate Fixed Income Fund 0.35% ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A DAVIDSON INVESTMENT ADVISORS, INC. By: /s/ Douglas G. Hess By: /s/ Andrew I. Davidson Name: Douglas G. Hess Name: Andrew I. Davidson Title: President Title: President
